Case 4:18-cv-10279-KMW Document 49 Entered on FLSD Docket 04/30/2019 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-10279-CIV-KMW
PETER SEAN BROWN,
Plaintiff,
Vv.

RICHARD A. RAMSAY, in his official
capacity as Sheriff of Monroe County,

Defendant.

 

VERIFIED MOTION FOR CONTINUANCE OF HEARING

The Defendant, RICK RAMSAY, Sheriff of Monroe County, Florida, through his
undersigned attorneys, pursuant to Rule 7.6 of the General Rules for the United States
District Court, Southern District of Florida, files this his Motion for Continuance of
Hearing (May 7, 2019, 2:30 p.m.)[DE 48] and in support thereof would state as follows:

1. That this Honorable Court on April 17, 2019, entered its Paperless Notice of
Hearing [DE46], scheduling a discovery hearing in this matter for May 10, 2019, at 2:30
p.m. before Magistrate Judge Edwin G. Torres. That Paperless Order was then
succeeded by a Paperless Order [DE47] indicating that the discovery hearing previously
set for May 10, 2019, was rescheduled to May 9, 2019, at 2:30 p.m. That Paperless
Order was then succeeded by a third Paperless Notice of Hearing [DE48], issued April
26, 2019, reciting that the discovery hearing was reset for May 7, 2019, at 2:30 p.m.,

also before Magistrate Judge Edwin G. Torres.
Case 4:18-cv-10279-KMW Document 49 Entered on FLSD Docket 04/30/2019 Page 2 of 5

2. That undersigned counsel, the only attorney in undersigned counsel’s law firm
that is actively defending the litigation and interacting with Plaintiffs’ counsel, has a pre-
paid scheduled vacation/trip to Nebraska to visit his grandchildren, leaving Thursday,
May 2, 2019, returning Tuesday night, May 7, 2019, in the evening. Undersigned
counsel will be returning to his office on Wednesday morning, May 8, 2019. The
discovery hearing as first noticed for May 10, 2019, and then as reset for May 9, 2019,
did not pose a scheduling conflict since undersigned counsel was scheduled to return
his office in time to be available. When the third re-notice was issued on Friday, April
26, 2019, undersigned counsel was out of the office and was again out of the office, all
in unrelated litigation, on Monday, April 29, 2019, and it was upon return to the office in
the morning of April 30, 2019, that the existence of the scheduling conflict was noticed.

3. That pursuant to Rule 7.1.A.3 of the General Rules for the United States
District Court, Southern District of Florida, certifies that he has contacted opposing
counsel in this matter to advise of the now existing hearing conflict, and that he would
be requesting a continuance of that hearing because of that conflict and is authorized to
represent that opposing counsel does not oppose continuation of the hearing on the
condition that it is rescheduled for May 8", May 9", or May 10".

WHEREFORE, it is respectfully requested that this Honorable Court reset the
discovery hearing currently scheduled for May 7, 2019, to either May 9 or May 10,
2019, as previously scheduled, or such other date as does not conflict with the

schedule of the attorneys for the parties.
Case 4:18-cv-10279-KMW Document 49 Entered on FLSD Docket 04/30/2019 Page 3 of 5

ye

 

B . JOLLY
STATE OF FLORIDA )
) ss.
COUNTY OF BROWARD )

BEFORE ME, an officer duly authorized to administer oaths, personally
appeared BRUCE W. JOLLY to me personally known, who deposes and says that the
facts and circumstances as above-recited are true and correct to the best of his
knowledge and belief.

SWORN TO AND SUBSCRIBED before me, this 30". day of April, 2019.

hin rep dbr

NOTARY PUBLIC

 

My commission expires:

nie, SUSAN L. ANDERSON
ALAS ry COMMISSION # FF 913940

i$ EXPIRES: December 27, 2019
ES gonded Thru Notary Public Underwriters
nae

 

 
Case 4:18-cv-10279-KMW Document 49 Entered on FLSD Docket 04/30/2019 Page 4 of 5

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a copy of the foregoing has been filed with the Clerk of
Court via the CM/ECF system, which sends a copy to: SEE ATTACHED CERTIFICATE

OF SERVICE, this_30" day of April, 2019.

 

PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
Attorneys for Defendant SHERIFF

2455 East Sunrise Boulevard, Suite 1216

Fort Lauderdale, Florida 33304

Telephone (954) 462-3200

Telecopier (954) 462-3861

E-mail: bruce@purdylaw.com
susie@purdylaw.com

BY: /s/ Bruce W. Jolly
BRUCE W. JOLLY

Fla. Bar No. 203637
Case 4:18-cv-10279-KMW Document 49 Entered on FLSD Docket 04/30/2019 Page 5of5

CERTIFICATE OF SERVICE LIST

PETER SEAN BROWN V. RICHARD A. RAMSAY, etc.
CASE NO. 18-10279-CIV-KMW

SPENCER E. AMDUR

CODY H. WOFSY

American Civil Liberties Union
39 Drumm Street

San Francisco, CA 94111
Telephone (415) 343-1198
samdur@aclu.org
cwofsy@aclu.org

OMAR C. JADWAT

LEE GELERNT

American Civil Liberties Union
125 Broad Street

New York, NY 10004
Telephone (212) 549-2500

ojadwat@aclu.org
lgelernt@aclu.org

SARAH M. RICH

Southern Poverty Law Center

150 E. Ponce de Leon Ave., Suite 340
Decatur, GA 30030

Telephone (404) 521-6700
sarah.rich@splcenter.org.

JONATHAN N. SOLEIMANI
JASON S KIM

Gibson, Dunn & Crutcher, LLP
333 South Grand Avenue

Los Angeles, CA 90071
Telephone (213) 229-7000
jsoleimani(@ gibsondunn.com.

jkim(@gibsondunn.com.

AMIEN KACOU

ACLU Foundation of Florida, Inc.
4023 N. Armenia Avenue, Suite 450
Tampa, Florida 33607

Telephone (813) 288-8390
akacou(@aclufl.org

Fla. Bar No. 443020

NANCY ABUDU

ACLU Foundation of Florida, Inc.
4343 West Flagler Street, Suite 400
Miami, Florida 33134

Telephone (786) 363-2700

Fla. Bar No. 111881
nabudu(@aclufl.org

VIVIANA BONILLA LOPEZ
Southern Poverty Law Center
4770 Biscayne Blvd, Suite 760
Miami, Florida 33137
Telephone (786) 347-2056

viviana.bonillalopez@splcenter.org
Fla. Bar No. 103205

HEATHER RICHARDSON
Gibson, Dunn & Crutcher, LLP
333 South Grand Avenue

Los Angeles, CA 90071
Telephone (213) 229-7000
hrichardson@gibsondunn.com.
